DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action corresponds to Applicant’s amendment of August 10, 2022.
Claims 1-4 have been amended.

Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 have been fully considered but they are not persuasive. Although the claims include additional features, the claims are considered to be an abstract idea without significantly more. Additional details is provided in the 35 USC 101 rejection section below.
With respect to 35 USC 102 and 103 rejections, Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for configuring during development-time a plurality of stub records. Each stub record includes a plurality of data fields. Each stub record is stored on a non-transitory computer-readable medium including the instructions stored thereon. Each stub record is made available for insertion by a user into a plurality of lexicon data structure records upon the user starting a lexical software application during a run-time usage session. The claim further requires a text string being inputted into each data field within each stub record. The text string defines a person or a thing that is subject of one of the lexicon data structure records into which the stub record is inserted during the run-time usage session. 
These steps are providing a stub record for insertion by a user into a plurality of lexicon data structure records upon a user starting a lexical software application during a run-time usage session, and inputting text strings into a data field. This covers performance of the limitation in the mind but for the recitation of generic computer components. Specifically a user can think of items to recommend based on some information stored in a table (configuring step), and providing the user this information to insert into the table upon the user approaching the person. The claims disclose structures, and applications being run; however, they are stated in a generic manner and nothing in the claims preclude the step from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because the claims only recite a processor, a data structure and a data application in a broad and generic manner, and simply providing data to the user. The components in the steps are considered to be basic computing components and the claims do not specifically define these components. Although the claims are considered in light of the Specification; limitations from the Specification cannot be read into the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using medium and providing a data structure and application receive suggestion of stub file for insertion is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 requires a name of the person or the thing that is the subject being inputted into one of the lexicon data structure records; a name of a role or a position of the person or the thing that is the subject being inputted into of the one of the lexicon data structure records; and a name of an organization unit of the person or the thing that is the subject being inputted into of the one of the lexicon data structure records. This claim is also considered to be an abstract idea, because that added features are considered to be equivalent to a mental process of a person deciding what to suggest or recommend based on a user asking or presenting information to a user. The claims do not add specific components that are considered to be incorporated into a practical application, and the claims do not include significantly more for similar reasons as stated in claim 1, above.
Claim 3 requires the user inputs a text string into each said data field within said stub record of a person or a thing that is to be an actor acting on the subject of one of the lexicon data structure records into which the stub record is inserted during said run-time usage session, which includes a) inputting a name of the person or the thing that is the actor acting upon the subject of the one of the lexicon data structure records; and b) inputting a name of the role or position of the person or thing that is the actor acting upon the subject of the one of lexicon data structure records. This claim is also considered to be an abstract idea, because that added features are considered to be equivalent to a mental process of a person deciding what to suggest or recommend based on a user asking or presenting information to a user. The claims do not add specific components that are considered to be incorporated into a practical application, and the claims do not include significantly more for similar reasons as stated in claim 1, above.
Claim 4 requires upon the user starting said run-time usage session the user selects the plurality of stub records and inserts the plurality of stub records into said plurality of lexicon data structure records to make a relation between a subject and actor entities held within each lexicon data structure record, without reference to a relational database management system, comprising the steps of: a) inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting null character placeholders in one or more subject data fields, and  b) inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting the null character placeholders in one or more actor data fields. This claim is also considered to be an abstract idea, because that added features are considered to be equivalent to a mental process of a user selecting the recommendation or suggestion and adding it to their knowledge base or using pen and paper to write down the missing fields of data on a topic that they are learning about. The claims do not add specific components that are considered to be incorporated into a practical application, and the claims do not include significantly more for similar reasons as stated in claim 1, above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rojer (U.S. Publication No. 2007/02596051 A1, hereinafter referred to as “Rojer”).
Rojer discloses a method for configuring during development-time a plurality of stub records, each stub record comprising a plurality of data fields, and storing each stub record on a non-transitory computer-readable medium including the instructions stored thereon, for operating a lexical software application during a run-time usage session without a relational database management system, comprising the steps of: (method for configuring an application-specific data structure in a unitary element – datum parser ID specifies an external parser class, for which lexical responders shall be generated to facilitate generic processing of assignments from predicates.)(e.g., abstract and paragraphs [0134], [0137] and [0183])
making each stub record available for insertion by a user into a plurality of lexicon data structure records upon the user starting the lexical software application during the run-time usage session, and (records or structures are made available for insertion by a user into a plurality of lexicon data structure records)(e.g., paragraphs [0004], [0137] and [0183])
inputting a text string into each data field within each stub record, the text string defining a person or a thing that is a subject of one of the lexicon data structure records into which the stub record is inserted during the run-time usage session. (text strings are inputted and updates are made – accept-class 1122 accepts an instance of the class as a constituent of a module. The accept-class updates the classes and the class-index. Run-time representations are generated and updates are made during run-time.)(e.g., paragraphs [0095]-[0099], [0136]-[0138]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rojer in view of McNair et al. (U.S. Publication No. 2015/0193583 A1, hereinafter referred to as “McNair”).
Regarding claim 2, Rojer discloses the method of claim 1. However, Rojer does not appear to specifically disclose including the steps of: inputting a name of the person or the thing that is the subject of the one of the lexicon data structure records; inputting a name of a role or a position of the person or the thing that is the subject of the one of the lexicon data structure records; and inputting a name of an organization unit of the person or the thing that is the subject of the one of the lexicon data structure records. 
On the other hand, McNair, which relates to decision support from disparate clinical sources (title), does disclose including the steps of: inputting a name of the person or the thing that is the subject of the one of the lexicon data structure records; inputting a name of a role or a position of the person or the thing that is the subject of the one of the lexicon data structure records; and inputting a name of an organization unit of the person or the thing that is the subject of the one of the lexicon data structure records. (It is noted that these fields being generated are considered to be nonfunctional descriptive material. See MPEP 2111.05. solvers library includes one or more solvers, which includes non-agent solvers, agent solvers or both. Missing data can be any data clinical values for a particular patient and can be utilized to correct any data values that would be related to a name of a person or thing, a name of a role or a position –cardiologist or other healthcare provider, organizational unit – department at a hospital to set an appointment)(e.g., paragraphs [0067], [0119], [0121] and [0122]).
Rojer producing unitary class definitions from module specifications. Title. In Rojer, modules include collections and interrelated classes. E.g., paragraph [0004]. Modules typically incorporate classes which are closely related to domain-specific categories. Id. Rojer provides that it is beneficial for non-categorical classes which are specialized for hosting and processing data structures composed of instances from the categorical classes. Id. Rojer provides that it is beneficial to coordinate and systematize categorical and unitary non-categorical classes to enhance productivity. Id. However, Rojer does not appear to specifically disclose the type of data being included and therefore, does not appear to specifically disclose the limitations of claim 2. On the other hand, McNair also relates to correcting or correlating data that has missing fields. In McNair the data includes medical data that includes patient, role, doctor, healthcare department, etc. This provides an effective way to ensure data is complete so record reviewers can fully appreciate and understand the patient’s healthcare needs. Therefore, it would have been obvious to incorporate the type of data being corrected as disclosed in McNair to Rojer to extend the type of data to the healthcare sector.

Regarding claim 3, Rojer discloses the method of claim 1. However, Rojer does not appear to specifically disclose including the steps of: inputting a name of the person or the thing that is  an actor acting upon the subject of the one of the lexicon data structure records; and inputting a name of the role or the position of the person or the thing that is the actor acting upon the subject of the one of lexicon data structure records.
McNair, which relates to decision support from disparate clinical sources (title), does disclose including the steps of: inputting a name of the person or the thing that is  an actor acting upon the subject of the one of the lexicon data structure records; and inputting a name of the role or the position of the person or the thing that is the actor acting upon the subject of the one of lexicon data structure records. (It is noted that these fields being generated are considered to be nonfunctional descriptive material. See MPEP 2111.05. solvers library includes one or more solvers, which includes non-agent solvers, agent solvers or both. Missing data can be any data clinical values for a particular patient and can be utilized to correct any data values that would be related to a name of a person or thing, a name of a role or a position –cardiologist or other healthcare provider, organizational unit – department at a hospital to set an appointment)(e.g., paragraphs  [0067], [0075] and [0076]).
It would have been obvious to combine McNair with Rojer for the same reasons stated in claim 2. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rojer in view of Cohen et al. (U.S. Publication No. 2014/0052695 A1, hereinafter referred to “Cohen”).
Regarding claim 4, Rojer discloses the method of claim 1. Byron alone does not appear to disclose; however, Rojer in view of Cohen does discloses including the steps of: selecting the plurality of stub records and inserting the plurality of stub records into said plurality of lexicon data structure records to make a relation between the subject and the actor held within each lexicon data structure record, (user updates – information is updated enhance developer productivity)(Rojer: e.g., paragraphs [0004], [0137] and [0138])(relation is made between fields – null characters related to Mr. are suggested to male)(Cohen: e.g., figure 6 and paragraph [0040])
inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting null character placeholders in one or more subject data fields, and (field data is considered to be nonfunctional descriptive language. See MPEP 2111.05. field data)(Rojer: paragraphs [0137])(in refinement value text box, the value “null” is selected to be replaced with the value “male,” where an autocomplete suggestion appears after entry of the first few letters.)(Cohen: e.g., figure 6 and paragraph [0040])
inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting the null character placeholders in one or more actor data fields. (field data is considered to be nonfunctional descriptive language. See MPEP 2111.05.missing data values are overwritten)(Rojer: paragraph [0137])(in refinement value text box, the value “null” is selected to be replaced with the value “male,” where an autocomplete suggestion appears after entry of the first few letters.)(Cohen: e.g., figure 6 and paragraph [0040]).
Rojer producing unitary class definitions from module specifications. Title. In Rojer, modules include collections and interrelated classes. E.g., paragraph [0004]. Modules typically incorporate classes which are closely related to domain-specific categories. Id. Rojer provides that it is beneficial for non-categorical classes which are specialized for hosting and processing data structures composed of instances from the categorical classes. Id. Rojer provides that it is beneficial to coordinate and systematize categorical and unitary non-categorical classes to enhance productivity. Id. However, Rojer does not appear to specifically disclose replacing null characters. On the other hand, Cohen does disclose suggesting values for Null characters. This provides an effective manner to complete data and provides ways to ensure completeness of data. Since Byron discloses correction of missing or erroneous data values within fields, and Cohen further extends replacement of characters for fields containing Null values, it would have been obvious to one of ordinary skill in the art to incorporate the replacement of Null characters as disclosed in Cohen to Rojer to further handle fields that store Null values to represent data to further ensure completeness of data.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165